DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 04/26/2022 as a continuation of prior pending Application No. 17/063,488.  Original claims 1-20 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Cited in Parent Case
Pursuant to MPEP 609.02, examiner has considered the items of information which have been considered by the Office in the parent application when examining this continuation application. A listing of the information need not be resubmitted in the continuing application unless applicants desire the information to be printed on the patent. If resubmitting a listing of the information, applicants should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1).

Objection – Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the lack of proper antecedent basis for the subject matter of claim 4, specifically the recitation: “an amount from about 0.000001 to about 5 wt% calculated as a total amount of one or more initiator for free-radical polymerization per liter of volume of a polymerization zone.”  The most relevant portion of the specification appears to be paragraph [0033], wherein 0.000001 to 5 wt% (without the “about” modifiers) is described as a percent by weight of the total polymerization mixture rather than an amount calculated as a total amount of initiator(s) per liter of volume of a polymerization zone (which may or may not represent the total polymerization mixture, depending on the total number of polymerization zones).   The latter calculation is used in paragraph [0043] to express an amount of one or more initiator for free-radical polymerization in terms of a millimole concentration range, specifically about 0.001 to about 0.01 millimoles, and not as a weight percent concentration of said initiator(s).     
	The disclosure is objected to because of the following informalities: referring to paragraph [0043], “milimoles” should read --millimoles--.  
	Appropriate correction of the specification is required. 

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.	

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,326,002 B2, alone, or in view of either of Reimann et al (US 5254652) and Hobes et al (US 5,492,990).
	Pending claim 1 is drawn to a method of making a polymer comprising:
polymerizing ethylene, one or more branched vinyl ester monomers and optionally, vinyl 
acetate;
wherein the polymer has a number average molecular weight ranging from 5 to 10,000 kDa, and a molecular weight distribution ranging from 1.5 to 60, obtained by GPC. 
Patent claim 1 is drawn to a composition, comprising:
a polymer produced from ethylene, one or more branched vinyl ester monomers and optionally, vinyl acetate; wherein the polymer has a number average molecular weight (Mn) ranging from 5 to 10,000 kDa, and a molecular weight distribution (MWD) ranging from 1.5 to 60, obtained by GPC.  Thus, the patented composition comprises a polymer produced from the same monomers and having the same parameters of Mn and MWD as the polymer made by the instant method.  While the patent does not claim a method of making the polymer, it does include claims wherein the polymer is polymerized under conditions identical to those recited in pending claims 2 and 3, and encompassed by pending claim 1.  See patent claims 8 and 9.  Further, it is well known in the art to polymerize ethylene, one or more branched vinyl ester monomers and optionally, vinyl acetate, under conditions within the scope of pending claims 1-3 as per Reimann et al and Hobes et al.  See in particular Reimann et al at column 2, lines 33-38 and column 3, lines 17-27; and Hobes et al at column 1, line 65 to column 2, line 3 and column 2, lines 33-45 and 57-62.  Hobbes et al further teach to use a specific free radical initiator in amounts as per pending claim 4 (e.g., 28 ppm (= 0.0028 wt%) PO as per Example 5 in cols. 5-6); and both references teach that the polymerization may further comprise a solvent such as benzene or toluene, per pending claim 5 (see Hobes et al at column 3, lines 5-11 and Reimann et al at column 3, lines 51-53).  Accordingly, it would have been obvious to one of ordinary skill in the art to make the polymer of the patented invention by the instant method, as by implementing the polymerization conditions specified in patent claim 8 or 9, or by subjecting the aforementioned monomers to the reaction conditions taught by either of Hobes et al and Reimann et al.   
Pending claim 6 is a method claim which recites the same general structure (II) as patent claim 2.
Pending claims 7-11 are method claims which respectively recite the same polymer compositions as patent claims 3-5, 7 and 10.
Pending claim 12 is a method claim which recites an identical range for long chain branching frequency as patent claim 11.
Pending claim 13 is a method claim which recites an identical range for long chain branching content as patent claim 12.
Pending claim 14 is a method claim which recites an identical range for melting temperature of the polymer as patent claim 13.
Pending claim 15 is a method claim which recites an identical range for crystallization temperature of the polymer as patent claim 14.
Pending claim 16 is a method claim which recites an identical range for heat of crystallization as patent claim 15.
Pending claim 17 is a method claim which recites an identical range for number of minimums of a heat flow versus temperature curve, measured under the same conditions, as in patent claim 16.
Pending claim 18 is a method claim which recites an identical temperature range for the minimums as patent claim 17.
Pending claim 19 is a method claim which recites an identical range for ratio of a first weight loss, between 250 and 400 oC., relative to a total comonomer content, as patent claim 18.
Pending claim 20 is a method claim which recites an identical range for storage modulus at 0oC as patent claim 19.  

Conclusion
	Claims 1-20, as presently understood, are deemed free of the prior art.  However, note that allowability requires resolution of the nonstatutory double patenting rejection supra.  
	The closest prior art to Hobes et al and Reimann et al, discussed above, does not teach the invention of instant claims 1-20, in particular, a method of making a polymer by polymerizing ethylene, one or more branched vinyl ester monomers and optionally, vinyl acetate; wherein the polymer has a number average molecular weight ranging from 5 to 10,000 kDa, and a molecular weight distribution ranging from 1.5 to 60, obtained by GPC.  Further, neither reference provides proper rationale to modify its respective invention into the invention defined by the instant claims.  
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        





/FMTeskin/09-26-22





.